United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3006
                                   ___________

S.A.; R.A.S.; R.S.; M.W.,             *
                                      *
            Appellants,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
                  1
Kathleen Sebelius, Secretary of U.S.  *
Department of Health and Human        * [UNPUBLISHED]
Services,                             *
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: November 4, 2009
                                Filed: November 19, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

     This is an action for review of an administrative claim for Medicare benefits.
Four Medicare beneficiaries, whose claims for coverage were denied under a Local
Coverage Determination (LCD) by Medicare contractor Blue Cross Blue Shield of




      1
       Kathleen Sebelius has been appointed to serve as Secretary of the Department
of Health and Human Services, and is substituted as appellee pursuant to Federal Rule
of Appellate Procedure 43(c).
Kansas, appeal from the district court’s2 order affirming the decision of the Secretary
of the Department of Health and Human Services to uphold the LCD. Having
carefully reviewed the Secretary’s decision de novo, see Baptist Health v. Thompson,
458 F.3d 768, 773 (8th Cir. 2006), we conclude substantial evidence supports the
Secretary’s denial of coverage set forth in the LCD. See 42 U.S.C. § 405(g). In our
view, the opinions of the administrative law judge, the appeals board, and the district
court thoroughly address the issues raised in this appeal, and we have nothing to add
to those discussions. Accordingly, we affirm without extended opinion. See 8th Cir.
R. 47B.
                        ______________________________




      2
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-